Citation Nr: 1522783	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  09-42 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left hip disability.

3.  Propriety of the reduction (from 100 to 40 percent) in the rating for prostate cancer, effective November 8, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1967 to October 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2007 (denied service connection for low back and left hip disabilities) and September 2014 (proposal to reduce the rating for prostate cancer) rating decisions of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In February 2013, the matters of service connection for low back and left hip disabilities were remanded for additional development. 

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Development required in the February 2013 Board remand was not completed as instructed and therefore corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  In particular, the first instruction (on page 5 of the February 2013 remand) indicated that the RO should ask the Veteran to provide the authorizations necessary for VA to obtain all outstanding records of private treatment he has received for his claimed hip and back disabilities.  In response, he submitted authorizations for records from 1986 to the present for his back and hip, which included the address of the provider (Dr. M.K.).  [The Board notes that the Veteran indicated (and it has been confirmed) that Dr. M.K. and Dr. M.H. are the same physician.]  All that was received with the Veteran's authorization is a duplicate copy of  a chiropractic record indicating complaints noted/treatment provided on various visits in 1992 and 1993; however, complete clinical  records of these visits, including the report of the initial consultation and the history noted at that time, remain outstanding.  Consequently, it is clear that there are outstanding, pertinent records for which the Veteran has provided authorizations and which have not been sought. 

Moreover, the Board notes that the most recent VA treatment records in the record are dated in 2012.  Subsequent to the Board's February 2013 remand, the Veteran submitted an authorization for records of his VA treatment records at the Hines VA Medical Center.  While VA treatment records are constructively of record (and the Veteran's authorization is not needed to secure such records), his submission suggests that there are outstanding VA records pertaining to the claims on appeal which must be secured.

Finally, a September 2014 rating decision proposed to reduce the rating for the Veteran's prostate cancer from 100 to 40 percent.  Correspondence from the Veteran received in October 2014 expresses disagreement with the proposed reduction, and specifically with any reduction to less than 60 percent for his service-connected prostate cancer.  He contends that the frequency of his pad changes warrants at least a 60 percent rating.  The AOJ has not issued a SOC in this matter.  In such circumstances the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is not now before the Board, and will only be before the Board if the Veteran timely files a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record any outstanding VA records of evaluation or treatment the Veteran received for the claimed back and hip disabilities.  Specifically, the AOJ should obtain all updated (since 2012) records of evaluations or treatment he received for such disabilities at the Hines VA Medical Center.

2.  The AOJ should secure for the record copies of the complete clinical records of all private evaluations and/or treatment the Veteran has received for his claimed back and hip disabilities, in particular, pertinent records of his chiropractic treatment by Dr. M.K./M.H. (of Acology Family Chiropractic).  The records secured must specifically include the complete records of his initial evaluation/consultation with that provider; all records noting the history of his back and left lower extremity complaints; any records noting impact of his service-connected shrapnel wound residuals on the claimed disabilities; and all records noting an uneven gait or commenting on a nexus between the claimed disabilities and the service-connected shrapnel wound residuals.

If needed, the AOJ should secure an updated authorization form from the Veteran.  He must cooperate with this request.  See 38 C.F.R. § 3.158(a).

If any records sought are unavailable, the reason for their unavailability must be stated (e.g., did not exist/were destroyed).  If the provider does not respond or continues to provide only partial records, the Veteran must be so notified and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

3.  The AOJ should then arrange for any further development indicated by the development ordered above (i.e., an orthopedic examination of the Veteran to determine the nature and etiology of his claimed back and hip disabilities.

4.  The AOJ should then review the record and readjudicate the claims of service connection for low back and left hip disabilities.  If either remains denied, the AOJ should issue an appropriate supplemental SOC (SSOC) and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

5.  Regarding the propriety of the reduction in the rating for prostate cancer, the AOJ should review the determination and if it remains denied, issue an appropriate SOC in the matter.  The Veteran and his representative should be advised of the time limit for perfecting the appeal, and afforded the opportunity to do so.  If this occurs, the matter should also be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

